Order entered February 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00209-CV

                             IN RE KENNETH HALL, Relator


                Original Proceeding from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F09-52103-SPM

                                          ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

habeas corpus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE